                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                         No. 5:18-CV-19-FL



 CARRIE D. RANDA,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
     v.                                            )
                                                                         ORDER
                                                   )
                                                   )
 WILLIAM P. BARR, Attorney General of              )
 the United States Department of Justice,          )
                                                   )
          Defendant.                               )



          This matter is before the Court on the Motion to Seal Excerpts of Defendant’s Answer to the

Second Amended Complaint (“SAC”), filed by Defendant, William P. Barr, in his official capacity

as Attorney General of the U.S. Department of Justice. Pursuant to Local Civil Rule 79.2, Section

V.G of the Court’s CM/ECF Policy Manual, and Paragraph 6 of the Court’s Stipulated Protective

Order (ECF No. 44) entered in this action.



                                           DISCUSSION

          The court finds as follows:

1.        On March 11, 2019, the Court entered a Stipulated Protective Order in this action. ECF No.

          44. Defendant sought entry of the Stipulated Protective Order in order to provide Plaintiff

          with information concerning or evidencing criminal case-related communications related to

          the criminal cases to which Plaintiff was previously assigned as an Assistant U.S. Attorney
     (“AUSA”) and information concerning other non-managerial AUSAs formerly or currently

     employed at the U.S. Attorney’s Office (“USAO”), the disclosure of which may violate the

     Privacy Act, 5 U.S.C. § 552a, the law enforcement privilege, the deliberative process

     privilege, the attorney-client privilege, and/or the work-product doctrine, absent the entry of

     a protective order. Id. The Stipulated Protective Order provided for the designation of certain

     “Confidential Material,” including information concerning or evidencing internal USAO

     documents related to the criminal cases to which Plaintiff was previously assigned as an

     AUSA, as well as the employment status and/or treatment of non-managerial AUSAs (other

     than Plaintiff) formerly or currently employed at the USAO. Id. ¶ 1. The Stipulated

     Protective Order further provided for the public filing of documents containing such

     information in redacted form, with the first and last name of non-managerial AUSAs

     formerly or currently employed at the USAO (excluding Plaintiff) redacted, and the case

     name, case number, defendant name, and witness names redacted from documents related

     to the cases to which Plaintiff was previously assigned as an AUSA. Id. ¶ 6.

2.   On April 23, 2019, Plaintiff filed her Second Amended Complaint (“SAC”) in this action.

     ECF No. 51. The SAC contains numerous allegations regarding several non-managerial

     AUSAs formerly or currently employed at the USAO, the USAO’s treatment of such

     AUSAs, and the criminal cases to which Plaintiff was previously assigned as an AUSA. Id.

3.   In order to fully respond to Plaintiff’s allegations in accordance with the terms of the

     Stipulated Protective Order and in compliance with the Privacy Act and all applicable

     privileges and protections, Defendant seeks leave to file under seal limited excerpts of

     Defendant’s Answer to the SAC. The proposed redactions include the names of


                                               2
     non-managerial AUSAs, information concerning the employment status and/or treatment of

     such AUSAs, and the names and case numbers of specific criminal cases, case numbers, and

     defendants referenced in the SAC.

4.   The common law and the First Amendment protect the public’s right of access to judicial

     records. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). Under

     the common law, the public enjoys a presumptive right to inspect and copy judicial records

     and documents. Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597

     (1978)). This presumption, however, may be overcome if competing interests outweigh the

     public’s interest in access. Id. Where access to judicial documents is protected by the First

     Amendment, “access may be denied only on the basis of a compelling governmental interest,

     and only if the denial is narrowly tailored to serve that interest.” Id. The First Amendment

     guarantee of access has been extended to only particular judicial records and documents,

     such as documents filed in connection with a summary judgment motion in a civil case. Id.

     (citing Rushford v. The New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988).

5.   The Government has a compelling interest in preserving the confidentiality of non-public

     information related to current and former employees of the USAO and the criminal cases

     referenced in the SAC. The Government also has a compelling interest in ensuring

     compliance with the Privacy Act and other applicable privileges in connection with its

     filings. The proposed redactions are narrowly tailored to protect these important interests.

     Additionally, viewing the proposed redactions in light of the overall content of Defendant’s

     Answer, “[t]he proposed redactions are modest, leaving much of the content intact.” Charter

     Oak Fire Ins. Co. v. Am. Capital, Ltd., Civ. No. 09-0100, 2015 WL 1242684, at *3 (D. Md.


                                              3
      Mar. 17, 2015) (unpublished). Under such circumstances, the proposed redactions are

      reasonable and should be accepted. See id.



                                      CONCLUSION

      Based on the foregoing, defendant’s motion to seal (DE 53) is GRANTED. The clerk is

DIRECTED to lodge defendant’s proposed redacted answer (DE 54-1) on the docket.

      SO ORDERED, this the 31st day of May, 2019.



                                                   _________________________
                                                   LOUISE W. FLANAGAN
                                                   United States District Judge




                                              4
